This is an original action in discipline filed by Arno Windscheffel, disciplinary administrator, against John Charles Amorosa, formerly of Mission, Kansas, alleging certain violations of the Code of Professional Responsibility (235 Kan. cxxxvii et seq.). Respondent is now a resident of California.
Although respondent did not personally appear at the hearing before a panel of the Kansas Roard for Discipline of Attorneys, he did file a lengthy document in the nature of a response to the complaint. In October 1984, respondent undertook to represent Paul J. Cinnamon in the filing of a bankruptcy action. Mr. Cinnamon paid respondent $300.00, the fee set forth in the bankruptcy petition. Respondent prepared and filed the petition while in the process of leaving the law practice and relocating in California. In spite of the contemplated move, respondent assured Mr. Cinnamon that he could adequately represent him, make the necessary court appearances and see the bankruptcy action through to its conclusion. Thereafter, respondent failed to appear at, or secure a continuance of, the first meeting of creditors scheduled for December 6, 1984. After repeated efforts, Mr. Cinnamon was able to contact respondent by telephone in California on December 31, 1984. Respondent advised his client at that time that he could no longer represent him and agreed to refund the fee previously paid. The fee was never refunded.
The disciplinary panel found that the respondent had neglected a legal matter for which he had assumed responsibility in violation of DR 6-101(A)(3) (235 Kan. cxlvii) and we concur with that finding. Although the disciplinary panel recommended that respondent be indefinitely suspended from the practice of law, a majority of the members of this Court is of the opinion public censure would be the appropriate discipline.
*526It is Therefore Ordered that respondent be and he is hereby disciplined by public censure and it is directed that this order be published in the official Kansas Reports.
It is Further Ordered that the costs of this proceeding be assessed to the respondent.
Effective this 13th day of June, 1986.